Citation Nr: 0335882	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previous determination that the appellant did not 
meet the criteria for basic eligibility to receive Department 
of Veterans Affairs (VA) nonservice-connected disability 
benefits.

2.  Basic eligibility to receive Department of Veterans 
Affairs (VA) nonservice-connected disability benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
19, 1961, to July 18, 1961.

This case comes to the Board of Veterans' Appeals (Board) by 
means of January 2002 determination rendered by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On his November 2002 substantive appeal, the veteran 
requested a hearing before a Member of the Board sitting at 
the RO.  However, he subsequently submitted a written 
statement in December 2002 indicating that he no longer 
wanted a hearing before the Board and desired that his case 
be forwarded to the Board for a decision.  Accordingly, this 
case is ready for appellate consideration.


FINDINGS OF FACT

1.  Basic eligibility for VA nonservice-connected pension 
benefits was denied by the Board in April 1997.  

2.  Evidence received since the April 1997 Board decision 
bears directly and substantially upon the claim for 
nonservice-connected pension benefits, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran served in the Air Force Reserves and had a 
period of active duty for training from January 19, 1961, to 
July 18, 1961.  

4.  The veteran does not have active military service during 
a period of war.




CONCLUSIONS OF LAW

1.  The April 1997 Board decision which denied basic 
eligibility for VA nonservice-connected pension benefits is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  New and material evidence to reopen the veteran's claim 
for nonservice-connected pension benefits has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2003); 38 C.F.R. § 3.156(a) 
(2003).

3.  The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits. 38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.

In this case, the VCAA does not affect matters on appeal when 
the issue is limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Therefore, a 
discussion of the VCAA is not needed.  In any event, it 
appears that compliance with the VCAA has been achieved, as 
the appellant has been adequately notified of the criteria 
for entitlement to the benefit sought in the October 2002 
statement of the case and there is no reasonable possibility 
that any additional information or evidence would justify 
allowance of the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Evidentiary Background:  The appellant's Armed Forces of the 
United States Report of Transfer or Discharge (DD-214) 
indicates that he served on active duty for training from 
January 19, 1961, to July 18, 1961.  He had a total of 6 
month 0 days of service for this period with 1 month 19 days 
of "Other Service."  Upon his release from active duty for 
training, he was transferred to a reserve unit with a 
terminal date of reserve obligation of November 1966.  

A letter from a Veterans Services Officer of the Los Angeles, 
California, RO to the appellant, dated November 12, 1986, 
notes that VA records show that the appellant had service in 
the Air Force from January 19, 1961, to July 18, 1961.  

In a letter to the Los Angeles RO, dated in February 1987, 
the appellant noted that he served in the Air Force.   This 
service consisted of 6 months of active duty and 51/2 years of 
reserve duty.  

Information received from the National Personnel Records 
Center (NPRC), received by the Los Angeles RO in February 
1989 indicates that the appellant's active service consisted 
of six months of active duty for training for a ready reserve 
requirement.  His service consisted of active duty for 
training only.  

In July 1995, the Denver RO determined that the appellant did 
not have the requisite service to establish basic eligibility 
for nonservice-connected pension benefits.  In a subsequent 
statement received in July 1995, the appellant reported that 
he was active duty for training "during wartime" from 1964 
to 1966.  This active duty consisted of weekends once a month 
and two weeks every summer.  These contentions were 
reiterated on a February 1996 VA Form 9, Appeal to Board of 
Veterans' Appeals."  Thereafter, the Board denied basic 
eligibility to received VA nonservice-connected pension 
benefits in April 1997.

In April 2000, the appellant filed another claim for 
nonservice-connected pension benefits.  He reported that he 
entered active service in March 1960 and separated from 
active service in November 1966.

In May 2000, the appellant was informed that VA could not 
grant his claim as he did not have the necessary wartime 
military service.  He was provided with a copy of his 
appellate rights; however, the evidence does not show that he 
filed a notice of disagreement to this determination or that 
he perfected an appeal of this decision. 

In September 2001, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension from the 
appellant.  He reported that he entered active duty in 
January 1961 and separated from active duty in July 1967.  He 
contented that he was disabled due to knee, leg, ankle, hip, 
back, and shoulder problems.  In a statement attached to his 
application he reported that he was stationed at March Air 
Force Base during the Vietnam Conflict with the "regular Air 
Force."  He furnished a copy of his DD 214 showing active 
duty for training from January 1961 to July 1961.  He also 
attached a copy of a letter dated November 12, 1986, 
indicating that he entered active duty on January 19, 1961, 
and was released from active duty on July 18, 1967.  

The RO denied the appellant's claim in January 2002 as he did 
not meet the basic eligibility criteria for nonservice-
connected pension benefits as he did not have the requisite 
wartime service.  The appellant responded by filing a notice 
of disagreement in January 2002 asserting that he was in the 
Air Force from 1961 to 1967, had been issued a Purple Heart, 
and had a "Top Secret Clearance."  

On his November 2002 substantive appeal, the appellant 
reported that he was stationed at March Air Force Base for 
six years from 1961 to 1967.  During this time, he shipped 
supplies to Vietnam.  He acknowledged that he had six months 
of active duty, eight weeks of training, one weekend a month, 
and two week of active duty every summer.  


Claim to Reopen:  The Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the claim to 
reopen a previous determination that the appellant did not 
met the criteria for basic eligibility to receive Department 
of Veterans Affairs (VA) nonservice-connected disability 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
2002); McQueen v. Principi, 14 Vet. App. 300 (2001) (per 
curiam).  The law provides that VA has duties to notify and 
to assist claimants.  In view of the decision reached herein 
reopening the appellant's claim, the Board concludes that the 
requirements set forth in the VCAA have been satisfied as to 
this issue.

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
38 C.F.R. § 3.156(a) (2003).  These changes are prospective 
for claims filed on or after August 29, 2001.  As the 
appellant's claim to reopen was received in September 2001, 
these new regulations pertaining to the adjudication of 
claims to reopen finally denied claims are applicable in the 
present case.

Under pertinent VA regulations, a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  "New evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.159(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2003).  A 
veteran meets the service requirements of that section if he 
served in active military, naval or air service under one of 
the following conditions: (1) for ninety days or more during 
a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The 
Vietnam era is a period of war.  38 U.S.C.A. § 101(11) (West 
2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

For the claims based on service in Vietnam, service in 
Vietnam includes service in the waters offshore, or in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313 (2003).

As set forth above, evidence submitted since the Board's 1997 
decision and May 2000 RO determination includes a document 
from the Los Angeles RO that, on its face, appears to 
substantiate the appellant's contention that he served on 
active duty continuously from January 1961 to July 1967.  
This information is presumed credible solely for the purpose 
of determining whether the evidence is new and material.  See 
Justus.  This additional evidence is "new" as it is 
existing evidence that was not previously submitted to VA.  
This evidence is "material" as it relates to an 
unestablished fact necessary to substantiate the claim; that 
it, it relates to the appellant's active military service.  
This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  Also, as this evidence 
is considered credible for purposes of reopening the claim, 
it raises a possibility of substantiating the claim.  
Consequently, the Board finds that new and material evidence 
to reopen the appellant's claim has been submitted.  
38 C.F.R. § 3.156(a).  

Having reopened the claim, the Board must now determine 
whether the appellant's meets the basic eligibility for 
nonservice-connected pension benefits.  


Basic Eligibility for Nonservice-connected Pension Benefits:  
The sole question remaining before the Board is whether the 
appellant has established threshold eligibility for a 
nonservice-connected pension.  The appellant contends, in 
essence, that the RO erred in denying VA pension benefits 
because his reserve service during the "Vietnam era" was 
sufficient to show basic eligibility for pension benefits.  
Thus, he maintains that he meets the basic eligibility 
requirements for a nonservice-connected (NSC) pension.  

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2003).  

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2003).  VA 
determination of whether a claimant's service meets these 
threshold requirements usually is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (2003); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  A claim by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board notes that the appellant has given conflicting 
information regarding the duration and character of his 
military service.  At various times, he has asserted that he 
served on active duty in the "regular Air Force" from 1961 
to 1967.  At other times, he has acknowledged that his 
service consisted of a six month period of active duty for 
training in 1961 with subsequent periods of inactive duty 
training and active duty for training.  However, service 
department records show active duty for training from January 
1961 to July 1961.  Similarly, NPRC has certified that the he 
had verified active duty for training from January 1961 to 
July 1961 with periodic active duty for training from July 
1961 to 1966.  As VA is bound by the service department 
records verifying the character of a claimant's service.  The 
Board finds that the appellant's active military service 
consisted of a period of active duty for training from 
January 1961 to July 1961.  See Duro, 2 Vet. App. 530, 532.

The Board notes that the appellant has submitted a document 
of questionable authenticity in an attempt to show that he 
served on active duty from January 1961 to July 1967.  As 
noted above, in September 2001, the appellant submitted a 
copy of a letter from the Los Angeles RO dated November 12, 
1986.  This letter indicates that the appellant had active 
service from January 19, 1961, through "July 18, 1967."  
(Emphasis added).  However, this document appears to be an 
alteration of a document previously associated with the 
claims folder in 1986.  The document associated with the 
claims folder in 1986 indicates that he separated from active 
duty on "July 18, 1961."  (Emphasis added).  Examination of 
the document recently submitted by the appellant reveals that 
the font used to type "July 18, 1967" differs from the 
typeface used to type the remainder of the document.  In 
addition to differences in the typeface, this font is larger 
than the remainder of the document and the document submitted 
in 1986.  The discrepancy in the two documents is troublesome 
to the Board as it appears that the appellant may have 
willing supplied information to VA that he knew or should 
have known was false in an attempt to mislead the RO and the 
Board.  In any event, based on the appellant's conflicting 
statements regarding his military service and the 
questionable authenticity of the document that he submitted, 
the Board must find that his assertions lack credibility and 
are not supported by the service department records.  Thus, 
his contention that he served on active duty from 1961 to 
1967 lacks probative value.  

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits. Therefore, his claim 
for entitlement to nonservice-connected disability pension 
benefits lacks legal merit and his claim must be denied.

While the appellant had reserve service during the Vietnam 
Era, none of his periods of service meet the criteria for 
active military, naval, or air service set forth at 38 C.F.R. 
§ 3.6(a).  The veteran's service does not meet the criteria 
for basic eligibility for nonservice-connected pension 
benefits under 38 U.S.C.A. § 1521(j).  The appellant did not 
serve in active military, naval or air service for 90 days or 
more during a period of war.  He was not discharged or 
released from service for a service-connected disability, nor 
does the record indicate that he should have received such a 
discharge.  The appellant is not shown to have served on 
active duty for a period of 90 consecutive days or more which 
began or ended during a period of war.  Finally, he did not 
serve on active duty during more than one period of war for 
an aggregate of 90 days or more.

Accordingly, the Board concludes that, because the 
appellant's service does not meet any of the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension.  38 U.S.C.A. § 
1521(j).  As the disposition of this pension claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As a 
consequence, basic eligibility for nonservice-connected 
pension benefits is precluded by law.  38 U.S.C.A. § 1521(a), 
(j); 38 C.F.R. § 3.3(a)(3).


ORDER

New and material evidence having been submitted, the claim 
for basic eligibility for nonservice-connected disability 
pension benefits is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



